PER CURIAM.
Appellants-co-defendants were found guilty of the crimes of breaking and entering a dwelling and grand larceny, by a jury in the Criminal Court of Record for Dade County. They were sentenced to terms of twenty years on the breaking and entering count and five years on the grand larceny count, the sentences to run concurrently.
By these appeals the defendants are urging reversal on the grounds that the court erred in denying them a speedy trial; in refusing to grant the motion for severance and in denying the motion for judgment of acquittal at the close of all the evidence.
We have carefully considered these points in the light of the record, briefs and argument of counsel and have concluded that no reversible error has been made to appear. Therefore, the judgment and sentences appealed are affirmed.
Affirmed.